1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number:

 3 Filing Date: May 4, 2015

 4 NO. 33,599

 5 PATRICIA VIGIL,

 6       Petitioner-Appellant,

 7 v.

 8 THE PUBLIC EMPLOYEES
 9 RETIREMENT BOARD,

10       Respondent-Appellee.

11 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
12 Raymond Z. Ortiz, District Judge

13 The Hemphill Firm, P.C.
14 Linda G. Hemphill
15 Santa Fe, NM

16 for Appellant

17 Robles, Rael & Anaya, P.C.
18 Charles Rennick
19 Santa Fe, NM

20 for Appellee
 1                                        OPINION

 2 FRY, Judge.

 3   {1}   In this case we review a decision of the Public Employees Retirement Board

 4 (the Board) denying duty-related disability retirement benefits to Petitioner-Appellant

 5 Patricia Vigil. The parties do not dispute that Ms. Vigil is disabled and that her

 6 disability was “solely and exclusively” a result of her work. The dispute concerns

 7 whether a pre-existing condition was “a significant contributing factor material to the

 8 disability.” 2.80.1000.7(E) NMAC (9/30/2010). While a hearing officer

 9 recommended finding that Ms. Vigil had established by a preponderance of evidence

10 that no pre-existing condition significantly contributed to her disability, the Board did

11 not accept that recommended finding. Instead, without reviewing the transcript of the

12 evidentiary hearing, the Board entered additional, contrary findings, concluded that

13 Ms. Vigil had failed to satisfy her burden, and denied her application for benefits. On

14 appeal, the district court affirmed. We granted Ms. Vigil’s petition for a writ of

15 certiorari and hold that the Board’s decision was arbitrary and capricious. We

16 therefore reverse.

17 BACKGROUND

18 First Application for Disability Retirement Benefits
 1   {2}   Ms. Vigil, who was employed as a recreational therapist with the New Mexico

 2 Behavioral Health Institute in Las Vegas, New Mexico, submitted an application to

 3 the Public Employees Retirement Association (PERA) for disability retirement

 4 benefits in April 2011. In the application, she alleged that she was being treated badly

 5 at work as a result of a grievance she had filed and that she was experiencing

 6 depression and other symptoms as a consequence. She also submitted an examining

 7 physician’s form statement in support of her application, which was completed by

 8 psychiatrist Jasmin Breitung, M.D. In this statement, Dr. Breitung diagnosed Ms.

 9 Vigil as having major depressive disorder, recurrent. Dr. Breitung checked “Yes” on

10 the form in response to the question, “Do you consider this disability to have occurred

11 as the result of causes arising, solely and exclusively out of and in the course of the

12 claimant’s employment?” Dr. Breitung then wrote, “The claimant’s employment is

13 largely responsible but not solely, since we cannot discount genetic factors. This may

14 not have occurred if the stress at work had not.”

15   {3}   PERA’s consulting psychiatrist, Dr. Douglas Puryear, reviewed Ms. Vigil’s

16 application and Dr. Brietung’s statement and recommended that Ms. Vigil be awarded

17 one year of non-duty disability. He recommended non-duty benefits because “this is

18 a recurrent condition” and the stressors at work “[were] not the sole and exclusive

19 cause and[,] therefore[,] this cannot be a duty-related disability.” PERA’s disability


                                              2
 1 review committee met and agreed with Dr. Puryear’s recommendation, whereupon

 2 the committee notified Ms. Vigil that it was recommending non-duty disability

 3 benefits “because [she] did not establish to the satisfaction of the [c]ommittee that

 4 [her] disability [was] the ‘natural and proximate result of causes arising solely and

 5 exclusively out of and in the course of’ [her] performance of [her] job duties.”

 6 Because Ms. Vigil did not terminate her employment within forty-five days of the

 7 date of the committee’s letter, her application file was closed.

 8 Second Application for Disability Retirement Benefits

 9   {4}   Ms. Vigil again submitted an application for disability retirement benefits in

10 September 2011, which was virtually the same as her prior application. Dr. Breitung

11 filled out another examining physician’s form statement, in which she again indicated

12 that Ms. Vigil’s disability was the result of her employment. Dr. Breitung further

13 stated, “The stress at work triggered her depression and anxiety though it is not the

14 sole cause.” Ms. Vigil also submitted a letter from her therapist, Lela M. McNicol,

15 LISW, which stated that Ms. Vigil had been treated for PTSD and depression. Once

16 again, Dr. Puryear reviewed the application on behalf of PERA and recommended

17 non-duty disability benefits because of Dr. Breitung’s statement “that the work is not

18 the sole cause of her psychiatric problems[.]” The disability review committee again

19 recommended non-duty benefits, and Ms. Vigil appealed.


                                              3
 1   {5}   PERA apparently allowed Ms. Vigil to supplement her application, and she

 2 submitted a letter from Dr. Breitung, which stated, “Even though [Ms. Vigil] has had

 3 a pre[-]existing prior depressive episode in 2006[,] that episode had completely

 4 resolved. This recurrent episode of [2011] is a direct result of stressors from her job.

 5 . . . As a matter of fact[,] her prior depression was also triggered by work[,] but that

 6 is not under discussion here.” Dr. Breitung’s letter concluded, “Any pre[-]existing

 7 condition was not a significant factor in causing her disability.” Dr. Puryear reviewed

 8 this letter and changed his recommendation to duty-related disability benefits. He

 9 stated, “Since the statute requires that pre-existing conditions were not a substantial

10 contributor and that the problems would not have occurred without the stresses of the

11 job, and that the job is the sole and exclusive cause of the current problems, based on

12 the updated information from the psychiatrist[,] it appears that [Ms. Vigil] would at

13 this time meet the requirements for a duty-related disability.” Despite Dr. Puryear’s

14 change of mind, the disability review committee met again and recommended non-

15 duty benefits.

16 Administrative Appeal

17   {6}   Ms. Vigil’s appeal proceeded to an evidentiary hearing before a hearing officer.

18 Dr. Breitung testified and explained her written notations on the two examining

19 physician forms that had been submitted with Ms. Vigil’s two applications for


                                              4
 1 retirement disability benefits. With respect to the first form, on which Dr. Breitung

 2 had stated that Ms. Vigil’s employment “[was] largely responsible [for her disability]

 3 but not solely,” Dr. Breitung explained that she meant this to be a “generic statement”

 4 because “as a psychiatrist, we generally believe that there are some genetic factors

 5 even if we can’t prove it.” As for her written comment that Ms. Vigil’s “[p]rior

 6 history of a depressive episode put her more at risk for further depressive episodes,”

 7 Dr. Breitung testified that this related to the depressive episode Ms. Vigil experienced

 8 in 2006 or 2007 and that the prior episode was also the result of work stressors. She

 9 went on to testify that the prior episode had “resolved completely” by the time Ms.

10 Vigil came to see her in 2011.

11   {7}   With respect to the second form prepared by Dr. Breitung and submitted with

12 Ms. Vigil’s second application, Dr. Breitung explained her statement that “[t]he stress

13 at work triggered her depression [and] anxiety though it is not the sole cause.” Again,

14 Dr. Breitung testified that she meant that Ms. Vigil “had genetic factors.” She stated

15 that the form did not ask whether any pre-existing condition was a significant factor

16 in Ms. Vigil’s disability. Dr. Breitung further testified that she later became aware

17 that PERA was denying Ms. Vigil duty-related disability benefits because of the

18 forms Dr. Breitung had prepared. After being made aware of this fact and of the

19 regulatory standards applicable to duty-related disability, Dr. Breitung wrote a letter


                                              5
 1 to PERA to clarify her previous statements, in which she stated that “[a]ny pre[-]

 2 existing condition was not a significant factor in causing [Ms. Vigil’s] disability.” Dr.

 3 Breitung testified that she stands by the opinion stated in that letter. She opined that

 4 Ms. Vigil’s work “was so substantial a factor in the disability that she would not have

 5 become disabled without it.” She further testified that nothing in her treatment,

 6 diagnosis, or evaluation of Ms. Vigil led her to believe “that she had any pre[-]

 7 existing condition that was a significant factor in her disability.”

 8   {8}   Dr. Breitung testified regarding several past incidents Ms. Vigil mentioned in

 9 her therapy sessions, including a panic attack Ms. Vigil had when she was in her

10 twenties; her father’s physical discipline of her when she was a child; her boyfriend’s

11 alleged affair in 2006 or 2007; the physical abuse by a former partner, who was the

12 father of her first child; the fact that she has three freezers full of food (purportedly

13 because of food insecurity she experienced as a child); and her brother’s death in

14 2011. Dr. Breitung concluded that, for a variety of reasons, none of these incidents

15 constituted a pre-existing condition that significantly contributed to Ms. Vigil’s

16 disability.

17   {9}   Ms. Vigil’s social worker-therapist, Ms. McNicol, also testified at the hearing.

18 Ms. McNicol treated Ms. Vigil during her first depressive episode in 2007 and opined

19 that all of her reported problems then were work-related. During this time period, Ms.


                                               6
 1 Vigil received a letter saying that her boyfriend was having an affair, but Ms.

 2 McNicol thought Ms. Vigil was more focused on who sent the letter than on the

 3 letter’s allegations because her relationship with her boyfriend was going well. After

 4 a mediation at work took place, Ms. Vigil expressed uncertainty about continuing

 5 counseling, and she did not return to therapy with Ms. McNicol until early 2011.

 6   {10}   Regarding the therapy in 2011, Ms. McNicol testified that any childhood issues

 7 Ms. Vigil may have had were not a significant factor in causing her disabling

 8 depression or anxiety. Ms. Vigil viewed her upbringing as fairly normal, although she

 9 mentioned an incident where her father hit her. However, this abuse was not

10 recurrent, and Ms. McNicol opined that Ms. Vigil had dealt with her childhood issues

11 prior to treatment. While Ms. Vigil’s brother died during her treatment with Ms.

12 McNicol in 2011, Ms. McNicol testified that Ms. Vigil experienced normal

13 bereavement that did not contribute to her depression. She concluded that Ms. Vigil’s

14 work was so substantial a factor in her disability that she would not have become

15 disabled without it and that no pre-existing condition was a significant factor in her

16 disability.

17   {11}   The final witness at the hearing was Dr. Puryear, the psychiatrist who had

18 reviewed Ms. Vigil’s disability applications for PERA. Dr. Puryear read into the

19 record his written report, in which he discussed his prior recommendations of non-


                                               7
 1 duty disability benefits. He stated that he gave significant weight to Dr. Breitung’s

 2 statements in her form reports that Ms. Vigil’s depression was not solely caused by

 3 stressors at work and that she had a history of depression. He explained that he

 4 changed his recommendation to duty-related disability benefits after receiving Dr.

 5 Breitung’s letter in which she stated that Ms. Vigil’s job was the sole and exclusive

 6 cause of her disability and that the prior depression had completely resolved.

 7   {12}   Dr. Puryear then explained that after he recommended duty-related benefits, he

 8 reviewed “voluminous material,” apparently in preparing for the appeal hearing,

 9 including the notes of Dr. Breitung and Ms. McNicol. This material caused Dr.

10 Puryear to consider “two possible scenarios that could be supported by the

11 evidence[.]” Those scenarios were:

12          A.    [Ms. Vigil] had childhood PTSD and continued to suffer from
13                some symptoms, and this was exacerbated by her work stress, as
14                well as somewhat by her brother’s death and problems with her
15                boyfriend. She appears to have developed a chronic adjustment
16                disorder and exacerbation of her PTSD symptoms.

17          B.    [Ms. Vigil] was doing fine until work problems arose and caused
18                a chronic adjustment disorder probably with features of a major
19                depression, with probable revival of her previous PTSD
20                symptoms.

21   {13}   He went on to opine:

22          In either scenario, her problems would have resulted from:

23          1.    her stresses, stresses largely but probably not solely from work[;]

                                               8
 1          2.    a vulnerability and a predisposition to symptoms because of her
 2                childhood abuse and presumed PTSD[;]

 3          3.    her way of experiencing the work problems which was colored by
 4                childhood—feeling powerless, degraded, disregarded[;]

 5          4.    and from the interaction of her compulsive personality type with
 6                her work situation.

 7   {14}   He then concluded:

 8          [T]he first scenario was most supported by the evidence[,] which seemed
 9          to belie the second, but that in either scenario[,] the job was not the sole
10          and exclusive cause of her problems. It seemed that the work situation
11          was bad, but that absent her personality type and possible disorder, her
12          childhood abuse and presumed PTSD, and her tendency to depression,
13          she probably would have . . . experienced stress but not likely [to] have
14          developed symptoms, especially of this extreme severity.

15   {15}   Dr. Puryear elaborated on Ms. Vigil’s “personality type,” which he

16 characterized as an “obsessive-compulsive” personality “style” that he would guess

17 everyone at the appeal hearing, including himself, would “probably have.” By this he

18 meant a style that was “detail oriented, conscientious, responsible, mostly honest,

19 scrupulous, meticulous, rigid, judgmental and critical, and particularly sensitive to

20 issues of power and of injustice.” This personality style would mean that Ms. Vigil,

21 in a “lousy work environment[,] is going to have really severe difficulty coping with

22 all the stuff that seemed irresponsible and immoral[.]” It would also mean that she

23 would “have more difficulty coping with . . . stress[.]”



                                                 9
 1   {16}   The hearing officer prepared a recommended decision, which included

 2 recommended findings of fact and conclusions of law. He noted that Ms. Vigil and

 3 PERA agreed that Ms. Vigil is disabled and that her disability was solely and

 4 exclusively the result of her work but that they disputed whether a pre-existing

 5 condition was a significant contributing factor. The hearing officer rejected Dr.

 6 Puryear’s opinion that childhood PTSD contributed to her current disability because

 7 “[t]he medical evidence in this case does not indicate that [Ms. Vigil] was diagnosed

 8 with PTSD as a result of childhood trauma or abuse.” While Ms. McNicol diagnosed

 9 PTSD, she testified that “it was a result of stressors at work” and opined that

10 “childhood trauma was not a pre[-]existing condition significant[ly] contributing to

11 [Ms. Vigil’s] work-related disability.” The hearing officer found that “Dr. Breitung

12 did not diagnose PTSD from childhood trauma” and testified that any “PTSD

13 symptoms possibly related to childhood trauma [were] not a pre-existing condition

14 that [were] a significant contributing factor material to the disability.”

15   {17}   The hearing officer went on to find that “Dr. Puryear appears to be discounting

16 PTSD as a correct diagnosis while at the same time using PTSD (or at least PTSD

17 symptoms) as a pre[-]existing condition in his analysis.”

18   {18}   He further found:

19          Dr. Puryear’s testimony appears to be, in certain instances, based on
20          speculation and his own theories. Dr. Puryear’s theory that [Ms. Vigil]

                                              10
 1          had either PTSD or symptoms of PTSD from childhood abuse, and that
 2          this was a pre[-]existing condition significantly contributing to [Ms.
 3          Vigil’s] 2011 depression and adjustment disorder, is contrary to the
 4          testimony of [Ms. Vigil’s] treating physician and therapist. His
 5          testimony that [Ms. Vigil] has some obsessive-compulsive disorder, or
 6          tendencies on that spectrum, is contrary to the testimony of her treating
 7          psychiatrist, and Dr. Puryear testified it would be incorrect for him to
 8          diagnose this alleged disorder.

 9   {19}   The hearing officer also found that “[Ms. Vigil’s] 2007 depressive episode was

10 work-related. Dr. Breitung’s testimony that the prior depressive episode resolved

11 prior to 2011 is not inconsistent with the medical evidence.”

12   {20}   In summary, the hearing officer found that “greater weight is given to the

13 testimony of the treating physician (and therapist) [than to Dr. Puryear’s testimony]

14 because her opinion is also supported by medical records and diagnosis.”

15   {21}   The hearing officer submitted recommended conclusions of law, including the

16 following:

17          A preponderance of the evidence of record supports a determination that
18          [Ms. Vigil] is permanently and totally incapacitated for continued
19          employment, and that the disability arose from proximate causes arising
20          solely and exclusively from her job. A preponderance of credible
21          evidence supports a finding that no pre[-]existing condition was a
22          significant contributing factor material to [Ms. Vigil’s] disability. . . .
23          [Ms. Vigil] is entitled to duty disability at this time, and her [a]ppeal
24          should be granted.




                                                11
 1   {22}   The Board filed an order stating that it had reviewed the hearing officer’s

 2 recommended decision, PERA’s written exceptions to the decision, and the hearing

 3 officer’s response. The order then stated:

 4          5.    [Ms. Vigil] received medicine and social work therapy for a 2007
 5                depressive episode.

 6          6.    [Ms. Vigil] chose to stop taking the medicine and attending social
 7                work therapy. . . .

 8          7.    PERA’s expert psychiatrist [(Dr. Puryear)] concluded that [Ms.
 9                Vigil’s] 2007 depressive episode was not resolved. . . .

10          8.    [Ms. Vigil] has failed to satisfy her burden and her appeal for
11                “duty” disability retirement benefits is DENIED in accordance
12                with PERA statutes and rules.

13   {23}   Ms. Vigil appealed the Board’s decision to district court, which affirmed. This

14 Court granted certiorari.

15 DISCUSSION

16 Standard of Review

17   {24}   We review a decision of the Board “under the same standard of review used by

18 the district court while also determining whether the district court erred in its review.”

19 Paule v. Santa Fe Cnty. Bd. of Cnty. Comm’rs, 2005-NMSC-021, ¶ 26, 138 N.M. 82,

20 117 P.3d 240. Under this standard, we determine “whether the [Board] acted

21 fraudulently, arbitrarily or capriciously; whether the [Board]’s decision is supported

22 by substantial evidence; or whether the [Board] acted in accordance with the law.”

                                               12
 1 Id.; see NMSA 1978, § 39-3-1.1(D) (1999). In this case, we conclude that the Board’s

 2 decision was arbitrary and capricious.

 3 The Board’s Decision Was Arbitrary and Capricious

 4   {25}   We begin with the legal framework applicable to Ms. Vigil’s claim. Under

 5 NMSA 1978, Section 10-11-10.1 (2013), the PERA disability review committee may

 6 approve disability retirement benefits if it “finds the disability to have been the

 7 natural and proximate result of causes arising solely and exclusively out of and in the

 8 course of the member’s performance of duty with an affiliated public employer.”

 9 Section 10-11-10.1(B)(4)(b). Regulations define “solely and exclusively” as “[(1)] the

10 member’s work is so substantial a factor of the disability that the disability would not

11 have occurred at the time without it and [(2)] a pre-existing condition is not a

12 significant contributing factor material to the disability.” 2.80.1000.7(E) NMAC. The

13 parties do not dispute that Ms. Vigil established the first criterion, and the question

14 is therefore whether a pre-existing condition significantly contributed to the

15 disability.

16   {26}   In considering whether an administrative decision is arbitrary or capricious,

17 “we review the whole record to ascertain whether there has been unreasoned action

18 without proper consideration or disregard of the facts and circumstances.” Paule,

19 2005-NMSC-021, ¶ 30 (internal quotation marks and citation omitted). Put another


                                              13
 1 way, a decision is arbitrary and capricious “if it provides no rational connection

 2 between the facts found and the choices made, or entirely omits consideration of

 3 relevant factors or important aspects of the problem at hand.” Atlixco Coal. v.

 4 Maggiore, 1998-NMCA-134, ¶ 24, 125 N.M. 786, 965 P.2d 370; see Johnson v. Pub.

 5 Emps. Ret. Bd., 1998-NMCA-174, ¶ 21, 126 N.M. 282, 968 P.2d 793 (“An

 6 administrative decision may be found to be arbitrary and capricious if, when viewed

 7 in the light of the whole record, it is unreasonable or does not have a rational basis.”).

 8 The decision-making agency may not “select and discuss only that evidence which

 9 favors [its] ultimate conclusion or fail to consider an entire line of evidence to the

10 contrary.” Atlixco, 1998-NMCA-134, ¶ 24.

11   {27}   The regulations governing the Board’s consideration of disability retirement

12 benefits serve to prevent arbitrary and capricious decision making. They provide that

13 “[t]he [Board] shall approve, disapprove or modify the [hearing officer’s]

14 recommended decision, and shall enter a final order concerning the matter being

15 appealed.” 2.80.1500.10(D)(7) NMAC (9/30/2010). Where, as here, “the [B]oard

16 wishes to modify the proposed findings of fact, it may do so only after review of the

17 record before the hearing officer. The [B]oard shall provide a reasoned basis for

18 changing the hearing officer’s recommendation.” Id.




                                               14
 1   {28}   In this case, the Board’s final order recited that it had reviewed the hearing

 2 officer’s recommended decision, PERA’s exceptions to the decision, and the hearing

 3 officer’s response to the exceptions. Notably, the order did not state that the Board

 4 reviewed the record before the hearing officer, as required by regulation. Yet, despite

 5 having failed to review the record, the Board entered new findings of fact that

 6 contradicted the hearing officer’s recommended findings. It entered new findings that

 7 (1) Ms. Vigil was treated with medicine and therapy for a depressive episode in 2007;

 8 (2) she “chose to stop taking the medicine and attending the social work therapy[;]”

 9 and (3) Dr. Puryear “concluded that [Ms. Vigil’s] 2007 depressive episode was not

10 resolved.” Based on these three new findings, while implicitly disapproving of all of

11 the hearing officer’s twenty-one findings, the Board concluded that Ms. Vigil “failed

12 to satisfy her burden” and denied her claim for duty-related disability benefits.

13   {29}   The Board’s denial of benefits was arbitrary and capricious for two reasons.

14 First, it was made in violation of the applicable regulations, which require the Board

15 both to review the entire record before it can modify the hearing officer’s

16 recommended findings and to “provide a reasoned basis for changing the hearing

17 officer’s recommendation.” 2.80.1500.10(D)(7) NMAC. The Board’s order said

18 nothing about reviewing the record, and it offered no explanation, much less a




                                              15
 1 reasoned one, for why it modified the hearing officer’s completely contrary findings.1

 2 Second, the Board’s denial of benefits “entirely omit[ted] consideration of relevant

 3 factors or important aspects of the problem at hand.” Atlixco, 1998-NMCA-134, ¶ 24.

 4   {30}   The hearing officer’s findings included the following:

 5          [Dr. Breitung] also indicated that [Ms. Vigil’s] prior depressive episode
 6          in 2007 was a result of work stressors, was a milder depression, and that
 7          it had resolved prior to the time [Ms. Vigil] came to see her in 2011.

 8          ....

 9          [Ms. McNicol] first saw [Ms. Vigil] June 25, 2007, . . . [when Ms. Vigil]
10          sought treatment for excessive stress at work. . . . [Ms. Vigil] apparently
11          went to a work mediation and then indicated she was unsure about
12          continuing counseling. . . . Ms. McNicol had no reason to believe [Ms.
13          Vigil] continued to suffer from depression, anxiety or PTSD after 2007
14          and before she returned to therapy in February 2011.

15          ....

16          Dr. Puryear questioned whether [Ms. Vigil’s] 2007 depressive episode
17          was solely caused by work, and he also questioned whether [her] 2007
18          depressive episode was resolved prior to 2011, although pointing to no
19          specific evidence concluding it was not. . . . Dr. Puryear testified it was
20          “plausible” the depression was resolved because the records show no
21          treatment of [Ms. Vigil] from August 2007 to early 2011.



            1
22          While Ms. Vigil did not raise this point in her briefing, we nonetheless address
23   it because it is in the general public interest to ensure that the Board acts in
24   compliance with its own regulations and bases decisions that are contrary to the
25   recommendations of its hearing officers on the evidentiary record. Rule 12-216(B)(1)
26   NMRA (stating that appellate court may, in its discretion, review unpreserved
27   questions involving general public interest).

                                                16
 1 The hearing officer’s recommended findings make no mention of Ms. Vigil’s

 2 choosing to stop medication and therapy in 2007, as found by the Board.

 3   {31}   Thus, the Board’s finding that Ms. Vigil “chose to stop taking the medicine and

 4 attending social work therapy” is completely contrary to the hearing officer’s

 5 recommended findings, and the Board offered no explanation for this contradiction

 6 other than a bare reference to an exhibit comprising sixty-eight pages of Ms.

 7 McNicol’s office notes, most of which were hand-written and difficult to decipher.

 8 More important, Ms. McNicol herself contradicted this finding with her testimony

 9 that she had no reason to believe that Ms. Vigil’s depression continued during the

10 time she was not in therapy between 2007 and 2011.

11   {32}   In making its new findings of fact, the Board “select[ed] and discuss[ed] only

12 that evidence which favor[ed its] ultimate conclusion”—i.e., Dr. Puryear’s

13 testimony—and it “fail[ed] to consider an entire line of evidence to the contrary.”

14 Atlixco, 1998-NMCA-134, ¶ 24. This is, by definition, conduct that is arbitrary and

15 capricious. Id.

16   {33}   Moreover, the Board’s new findings had no rational basis in light of the whole

17 record. See Johnson, 1998-NMCA-174, ¶ 21 (“An administrative decision may be

18 found to be arbitrary and capricious if, when viewed in the light of the whole record,

19 it is unreasonable or does not have a rational basis.”). Dr. Puryear himself did not rely


                                              17
 1 on the 2007 depressive episode for his opinion supporting denial of benefits to Ms.

 2 Vigil. Instead, he relied on two “scenarios,” the more likely of which was that Ms.

 3 Vigil suffered from “childhood PTSD . . . exacerbated by her work stress, as well as

 4 somewhat by her brother’s death and problems with her boyfriend.” Yet both Ms.

 5 Vigil’s treating psychiatrist and her treating therapist testified that, in childhood, Ms.

 6 Vigil was disciplined by her father rather than abused and that neither her brother’s

 7 death nor any alleged problems with her boyfriend constituted pre-existing conditions

 8 that significantly contributed to her disability. Dr. Breitung rejected a diagnosis of

 9 PTSD, and while therapist Ms. McNicol diagnosed PTSD, she attributed the disorder

10 to stressors at work.

11   {34}   Dr. Puryear also opined that, while Ms. Vigil’s “work situation was bad, . . .

12 absent her personality type, . . . presumed PTSD, and her tendency to depression,” she

13 likely would not have experienced the severe symptoms that she did. Because Dr.

14 Breitung and Ms. McNicol testified either that Ms. Vigil did not have PTSD or that

15 her PTSD was caused by her work, and because they agreed that her only previous

16 depressive episode had completely resolved, the only remaining potential “pre-

17 existing condition,” according to Dr. Puryear, was Ms. Vigil’s “personality type.”

18 And because Dr. Puryear described this personality type as one “probably” shared by

19 every person in attendance at the appeal hearing, we can surmise that, in Dr. Puryear’s


                                               18
 1 view, no one with a college education could ever qualify for PERA duty-related

 2 disability retirement based on a mental health disorder.

 3   {35}   In summary, the Board violated its own regulations by failing to review the

 4 record before the hearing officer and by failing to provide a reasoned basis for its new

 5 findings of fact. In addition, the Board’s decision, “when viewed in the light of the

 6 whole record, . . . [was] unreasonable [and did] not have a rational basis.” Johnson,

 7 1998-NMCA-174, ¶ 21. The decision was therefore arbitrary and capricious and must

 8 be reversed.

 9 CONCLUSION

10   {36}   For the foregoing reasons, we reverse the Board’s order denying duty-related

11 disability retirement benefits to Ms. Vigil, and we reverse the district court’s

12 judgment affirming the Board’s order. This matter is remanded to the Board with

13 instructions to implement the hearing officer’s proposed decision.

14   {37}   IT IS SO ORDERED.



15
16                                                 CYNTHIA A. FRY, Judge




                                              19
1 WE CONCUR:


2 ___________________________
3 LINDA M. VANZI, Judge


4 ___________________________
5 M. MONICA ZAMORA, Judge




                                20